ACCEPTED
                                                                                           01-13-00816-CV
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       4/3/2015 4:47:41 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                    CLERK

                                  NO. 01-13-00816-CV

                                           In The                          FILED IN
                                                                    1st COURT OF APPEALS
                        First District Court of Appeals of Texas        HOUSTON, TEXAS
                                        at Houston                  4/3/2015 4:47:41 PM
                                                                    CHRISTOPHER A. PRINE
    Retaka Romeo Nelson, Appellant vs. Shannon Brochette                    Clerk
                                                                   Nelson, Appellee



                                     On Appeal From

                       District Court No. 308, Cause 2012-04063

                                   Harris County, Texas

      MOTION FOR EXTENSION OF TIME OR LEAVE TO AMEND

TO THE HONORABLE FIRST DISTRICT COURT OF APPEALS:

       Appellant RETAKA ROMEO NELSON, pursuant to this court’s authority

under Tex. R. App. P. 49.8, 49.6, 10.5(b), and 10.1, moves this Court for:

        1) extension of time to file the appellant motion for rehearing, or

        2) leave to amend the motion for rehearing.

Appellant’s original motion for rehearing was already filed by the March 27, 2015

deadline, but a new deadline of April 13, 2015 will allow time to amend. This

Court has authority to grant leave to amend because appellant's motion for

rehearing is still pending. There have been no previous extensions or leaves

granted for filing either motion. Appellant’s attorney Leif Olson terminated his

representation and moved to withdraw during the initial 15-day period, over


Motion for Extension of Time or Leave to Amend
Nelson v. Nelson | 01-13-00816-CV                                                Page 1
appellant’s objection. This surprise curtailed the amount of time to prepare and

file motions pro se. An extension or requests for leave to amend were not filed by

March 27 2015, because appellant’s attorney Leif Olson advised that April 13,

2015 is the deadline to file a motion to extend the deadline to file a motion for

rehearing.    See page two (2) of attorney Leif Olson’s motion to withdraw.

Additional time or leave to amend is needed to cure any defects or deficiencies in

appellant’s motion for rehearing, which is currently pending in this Court.



                                         PRAYER

       WHEREFORE, Appellant requests this Court issue an order granting a 15-

day extension of time, or grant leave to amend, appellant’s motion for reheaing,

moving the deadline from March 27, 2015 to April 13, 2015. Appellant prays that

the Court grant the relief requested herein and such further relief, at law or in

equity, to which it may be entitled.



                                 Respectfully Submitted,
                                By: /s/ RETAKA NELSON
                                   RETAKA NELSON
                                   Pro Se Petitioner, Appellant
                                   thetakesta@gmail.com
                                   P.O. Box 7367
                                   Los Angeles, CA 90007
                                   Tel: (832) 590-9295

Motion for Extension of Time or Leave to Amend
Nelson v. Nelson | 01-13-00816-CV                                             Page 2
                        CERTIFICATE OF COMPLIANCE

       Pursuant to Tex. R. App. P. 9.4, this is a computer-generated document that

may be subject to a word limit under this rule. I hereby certify that the number of

words in this document are 874. I have relied on the word count of the computer

program used to prepare the document.

       In calculating the length of this document, every word and every part of the

document, including headings, footnotes, and quotations, have been counted except

the following: caption, identity of parties and counsel, statement regarding oral

argument, table of contents, index of authorities, statement of the case, statement

of issues presented, statement of jurisdiction, statement of procedural history,

signature, proof of service, certification, certificate of compliance, and appendix.



                                By: /s/ RETAKA NELSON
                                   RETAKA NELSON
                                   Pro Se Petitioner, Appellant
                                   thetakesta@gmail.com
                                   P.O. Box 7367
                                   Los Angeles, CA 90007
                                   Tel: (832) 590-9295




Motion for Extension of Time or Leave to Amend
Nelson v. Nelson | 01-13-00816-CV                                                Page 3
                        CERTIFICATE OF CONFERENCE

       As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I

have conferred, or made a reasonable attempt to confer, with all other parties,

which are listed below, about the merits of the above with the following results:

       As of April 3, 2015, Shannon’s attorney Shari Goldsberry did not respond to

appellant’s outgoing email dated April 1, 2015, seeking any agreement or

opposition for a motion for extension of time to amend motion for rehearing, or a

motion for leave to amend motion for rehearing.



                                By: /s/ RETAKA NELSON
                                   RETAKA NELSON
                                   Pro Se Petitioner, Appellant
                                   thetakesta@gmail.com
                                   P.O. Box 7367
                                   Los Angeles, CA 90007
                                   Tel: (832) 590-9295




Motion for Extension of Time or Leave to Amend
Nelson v. Nelson | 01-13-00816-CV                                              Page 4
                            CERTIFICATE OF SERVICE

       I certify that a true copy of the all documents herein were served in

accordance with rule 9.5 of the Texas Rules of Appellate Procedure on each party

or that party’s lead counsel as follows:

Shannon Brochette Nelson                   Via Shari Goldsberry
PO Box 57765
Webster, TX 77598
Ph: (832) 240-6911
Email: sbnelson31@yahoo.com
Appellee

Shari Goldsberry                           Via E-Serve
Texas Bar No. 24038398
Marina Bay Dr. Suite #108
League City, TX 77573
Ph: (281) 533-3030
Fx: (281) 533-3033
Email: shari@goldsberrylaw.com
Attorney for Appellee

       A copy of this notice is being filed with the appellate clerk in accordance

with rule 25.1(e) of the Texas Rules of Appellate Procedure.


                                By: /s/ RETAKA NELSON
                                   RETAKA NELSON
                                   Pro Se Petitioner, Appellant
                                   thetakesta@gmail.com
                                   P.O. Box 7367
                                   Los Angeles, CA 90007
                                   Tel: (832) 590-9295




Motion for Extension of Time or Leave to Amend
Nelson v. Nelson | 01-13-00816-CV                                               Page 5
                LOCAL RULE NOTICE OF AND ASSIGNMENT
                    OF RELATED CASE IN APPEALS

         As required by the Local Rules Relating to Assignment of Related Cases

 to and Transfers of Related Cases between the First and Fourteenth Courts of

 Appeals, I certify that the following related appeal or original proceeding has

 been previously filed in either the First or Fourteenth Court of Appeals:


Original                     In the Court of Appeals
Proceeding:                  From 308th Judicial District Court
                             Harris County, Houston, Texas
                             In Cause No. 2012-04063
                             In re Retaka Romeo Nelson, Relator
                             Petition for Writ of Mandamus

Emergency                    In re Retaka Romeo Nelson, Relator
Motion:                      From District Court No. 308, Cause 2012-04063
                             Harris County, Texas
                             Emergency Motion to Stay Underlying Proceedings in
                             Trial Court Pending Resolution of Mandamus

Trial Court                  2012-04063
case number:

Appellate Court              01-13-0484-CV
case number:
                                By: /s/ RETAKA NELSON
                                   RETAKA NELSON
                                   Pro Se Petitioner, Appellant
                                   thetakesta@gmail.com
                                   P.O. Box 7367
                                   Los Angeles, CA 90007
                                   Tel: (832) 590-9295



Motion for Extension of Time or Leave to Amend
Nelson v. Nelson | 01-13-00816-CV                                            Page 6